DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed November 5, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 20-26, and 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US Patent Application Pub. No.: US 2007/0216236 A1) in view of Swift et al. (US Patent Application Pub. No.: US 2006/0218777 A1) and Neal (US Patent Application Pub. No.: US 2008/0029506 A1).
 composite housing (reference numeral 12) disposed around at least a portion of the second outer periphery of the second plurality of winding end-turns (reference numeral 30, see figure 1); and a plurality of channels (reference numeral 36) for receiving a fluid for heating and/or cooling the first plurality of winding end-turns and/or the second plurality of winding end-turns (see figure 1), wherein the plurality of channels (reference numeral 36) are defined within the first housing and the second housing (the housing 12 is formed in an annular shape as shown in figure 2, and the area formed within the annular shape can be considered “within the first housing and the second housing”, therefore the channels 36 can be considered enclosed within the housing as shown in figures 1 and 2).  Ward however does not specifically disclose the first 
Forming a housing with polymeric material is a known skill in the art as exhibited by Swift et al. (see paragraph [0043]), and when applied to the first and second composite housing this would disclose the first composite housing and the second composite housing being polymeric, wherein the first polymeric composite housing and the second polymeric composite housing each comprises a polymer.  Neal discloses the channel (reference numeral 338) being defined within and by the housing (reference numerals 336, 320, see figure 16), and when applied to the channels and the first and second polymeric housing of Ward in view of Swift et al. this would disclose the plurality of channels being defined within and by the first polymeric housing and the second polymeric housing.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the polymer as disclosed by Swift et al. and the channel defined within and by the housing as disclosed by Neal for the first and second composite housing of Ward for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 2, Ward in view of Swift et al. and Neal disclose the claimed invention except for the polymer in the first and the second polymeric composite housing each comprising a thermoplastic polymer or thermoset polymer.  Swift et al. further disclose the thermoplastic polymer (see paragraph [0043]), and it would have been obvious to 
For claim 3, Ward in view of Swift et al. and Neal disclose the claimed invention except for the first and the second polymeric composite housing each further comprising a plurality of reinforcing fibers, wherein the plurality of reinforcing fibers are continuous fibers selected from the group consisting of carbon fibers, glass fibers, aramid fibers, polyethylene fibers, organic fibers, metallic fibers, ceramic fibers, basalt fibers, quartz fibers, graphite fibers, nanofibers, boron fibers, and a combination thereof.  Swift et al. further disclose carbon fibers (see paragraph [0043]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the carbon fibers as disclosed by Swift et al. for the first and the second polymeric composite housing of Ward in view of Swift et al. and Neal for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 4, Ward discloses the plurality of channels (reference numeral 36) comprising an outer shell comprising a metal, a polymer, a polymeric composite, a ceramic, or a combination thereof (see paragraph [0025]).  
For claim 5, Ward discloses the plurality of channels (reference numeral 36) in the first polymeric composite housing extending circumferentially around the first plurality of winding end-turns (reference numeral 30, figure 1), and the plurality of channels (reference numeral 36) in the second polymeric composite housing extend 
For claim 6, Ward discloses the plurality of channels in the first polymeric composite housing being interconnected with one another (reference numeral 112, see figure 4) and the plurality of channels in the second polymeric composite housing being interconnected with one another (reference numeral 112, see figure 4).  
For claim 7, Ward discloses the plurality of channels in the first polymeric composite housing respectively comprising a first inlet and a first outlet (reference numerals 130, 132) and the plurality of channels in the second polymeric composite housing respectively comprising a second inlet and a second outlet (reference numerals 130, 132, see figure 4).  
For claim 8, Ward discloses the plurality of channels in the first polymeric composite housing being in fluid communication with the plurality of channels in the second polymeric composite housing (see figure 4, reference numerals 130, 132).  
For claim 20, Ward discloses the claimed invention comprising: a plurality of laminations (see paragraph [0018]) each comprising a plurality of slots (reference numeral 18, see figure 1), wherein the plurality of slots (reference numeral 18) collectively define a first end face and a second end face (see figure 1), and wherein the plurality of laminations has as an exterior surface (figure 1); a plurality of wire windings (reference numeral 20) disposed in the plurality of slots (see figure 1); a first plurality of winding end-turns (reference numeral 30) formed by the respective wire windings adjacent to the first end face (see figure 1); a second plurality of winding end-turns (reference numeral 30) formed by the respective wire windings adjacent to the second 
Forming a housing with polymeric material is a known skill in the art as exhibited by Swift et al. (see paragraph [0043]), and when applied to the composite housing this would disclose the composite housing being polymeric, wherein the polymeric composite housing comprises a polymer.  Neal discloses the channel (reference numeral 338) being defined within and by the housing (reference numerals 336, 320, see figure 16), and when applied to the channels and the polymeric housing of Ward in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the polymer as disclosed by Swift et al. and the channel defined within and by the housing as disclosed by Neal for the composite housing of Ward for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 21, Ward in view of Swift et al. and Neal disclose the claimed invention except for the polymer in the polymeric composite housing comprising a thermoplastic polymer or a thermoset polymer.  Swift et al. further disclose the thermoplastic polymer (see paragraph [0043]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the thermoplastic as disclosed by Swift et al. for the polymeric composite housing of Ward in view of Swift et al. and Neal for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 22, Ward in view of Swift et al. and Neal disclose the claimed invention except for the polymeric composite housing further comprising a plurality of reinforcing fibers, wherein the plurality of reinforcing fibers are continuous fibers selected from the group consisting of carbon fibers, glass fibers, aramid fibers, polyethylene fibers, organic fibers, metallic fibers, ceramic fibers, basalt fibers, quartz fibers, graphite fibers, nanofibers, boron fibers, and a combination thereof.  Swift et al. further disclose carbon fibers (see paragraph [0043]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the carbon 
For claim 23, Ward discloses the plurality of channels (reference numeral 36) comprising an outer shell comprising a metal, a polymer, a polymeric composite, a ceramic, or a combination thereof (see paragraph [0025]).  
For claim 24, Ward discloses the plurality of channels (reference numeral 36) in the polymeric composite housing extending circumferentially around: (i) the exterior surface of the laminations; (ii) the first plurality of winding end-turns; and (iii) the second plurality of winding end-turns (reference numeral 30, see figure 1).  
For claim 25, Ward discloses the plurality of channels being interconnected with one another (reference numeral 112, see figure 4).  
For claim 26, Ward discloses the plurality of channels comprising a third inlet and a third outlet (reference numerals 130, 132, see figure 4).  
For claim 35, Ward discloses the claimed invention comprising: a stator body comprising a plurality of laminations (see paragraph [0018]), a plurality of wire windings (reference numeral 20, see figure 1), and a plurality of winding end-turns (reference numeral 30) formed by the respective wire windings (see figure 1); a composite housing (reference numeral 12) disposed around at least a portion of an exterior surface of the stator body (see figure 1); and a plurality of channels (reference numeral 36) for receiving a fluid for heating and/or cooling the stator (see figure 1), wherein the plurality of channels (reference numeral 36) are defined within the composite housing (the housing 12 is formed in an annular shape as shown in figure 2, and the area formed 
Forming a housing with polymeric material is a known skill in the art as exhibited by Swift et al. (see paragraph [0043]), and when applied to the composite housing this would disclose the composite housing being polymeric, wherein the polymeric composite housing comprises a polymer.  Neal discloses the channel (reference numeral 338) being defined within and by the housing (reference numerals 336, 320, see figure 16), and when applied to the channels and the polymeric housing of Ward in view of Swift et al. this would disclose the plurality of channels being defined within and by the polymeric composite housing.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the polymer as disclosed by Swift et al. and the channel being defined within and by the housing as disclosed by Neal for the composite housing of Ward for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 36, Ward in view of Swift et al. and Neal disclose the claimed invention except for the polymer in the polymeric composite housing comprising a thermoplastic polymer or a thermoset polymer.  Swift et al. further disclose the thermoplastic polymer (see paragraph [0043]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the thermoplastic as 
For claim 37, Ward in view of Swift et al. and Neal disclose the claimed invention except for the polymeric composite housing further comprising a plurality of reinforcing fibers, wherein the plurality of reinforcing fibers are continuous fibers selected from the group consisting of carbon fibers, glass fibers, aramid fibers, polyethylene fibers, organic fibers, metallic fibers, ceramic fibers, basalt fibers, quartz fibers, graphite fibers, nanofibers, boron fibers, and a combination thereof.  Swift et al. further disclose carbon fibers (see paragraph [0043]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the carbon fibers as disclosed by Swift et al. for the polymeric composite housing of Ward in view of Swift et al. and Neal for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 38, Ward discloses the channels (reference numeral 36) comprising an outer shell comprising a metal, a polymer, a polymeric composite, a ceramic, or a combination thereof (see paragraph [0025]).  

Claims 9, 10, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Swift et al. and Neal as applied to claim 1 above, and further in view of Chamberlin et al. (US Patent Application Pub. No.: US 2013/0162071 A1).
For claim 9, Ward in view of Swift et al. and Neal disclose the claimed invention except for the plurality of channels in the first polymeric composite housing extending 
For claim 10, Ward discloses the plurality of channels in the first polymeric composite housing being interconnected with one another by a first manifold channel (reference numeral 124, figure 4), and the plurality of channels in the second polymeric composite housing being interconnected with one another by a second manifold channel (reference numeral 126, see figure 4).  
.  

Claims 11, 27, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Swift et al. and Neal as applied to claims 1, 20, and 35 above, and further in view of Purvines (US Patent Application Pub. No.: US 2008/0284267 A1).
For claims 11, 27, and 39, Ward in view of Swift et al. and Neal disclose the claimed invention except for the plurality of channels being formed by: applying a channel precursor material comprising a sacrificial material to the stator to form an intermediate stator assembly; placing the intermediate stator assembly in a mold; .  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 20-27, and 35-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALEX W MOK/Primary Examiner, Art Unit 2834